                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
                       Plaintiff,              §
                                               §
VS.                                            §     Criminal No. 2:19-CR-020-D(01)
                                               §
RICARDO RAYMOND MAES,                          §
                                               §
                       Defendant.              §

                                    MEMORANDUM OPINION
                                        AND ORDER

        Defendant Ricardo Raymond Maes (“Maes”) has filed a motion (filed-stamped on February

25, 2020 and docketed on March 3, 2020) requesting a judicial recommendation concerning

placement in a Residential Re-entry Center (“RRC”)/halfway house or release to home detention.

The court denies the motion.

        The court sentenced Maes on July 8, 2019 to 46 months’ imprisonment. At the time of

sentencing, at Maes’s request, the court recommended to the Bureau of Prisons (“BOP”) that Maes

be incarcerated at a facility as close to Amarillo, Texas as was consistent with his security

classification.

        Maes now seeks another judicial recommendation. He indicates that he is scheduled for

release in April 2022. Maes acknowledges that this court cannot order his release to a RRC/halfway

house or home detention, but he requests a recommendation for such release based on his

incarceration history and his personal characteristics. Maes does not indicate whether he has sought

such release through the BOP or whether the BOP has indicated a position on such release. Maes

requests a recommendation for “the maximum amount” of RRC/halfway house treatment available

from this court.
       The court agrees with the reasoning of Judge Crone of the Eastern District of Texas, who

denied a similar motion.

               Ultimately, the Federal Bureau of Prisons (“BOP”) is responsible for
               determining a prisoner’s place of incarceration based on several
               statutory factors, including any recommendation by the sentencing
               court. Although a sentencing court is permitted to make a
               recommendation concerning the type of penal or correctional facility,
               the court is of the opinion that a determination of if and when a
               prisoner should be allowed to serve the remainder of his sentence in
               a halfway house is best left to the discretion, experience, and
               expertise of the BOP.

United States v. Baker, 2016 WL 11265415, at *2 (E.D. Tex. Jan. 5, 2016) (citation omitted). Other

courts have concluded that similar requests should be directed by the defendant to the BOP:

               In United States v. Sneed, the Fifth Circuit declined to address the
               defendant’s request that he be allowed to serve the remainder of his
               sentence on home confinement, reasoning that “such requests are
               properly directed to the Bureau of Prisons.” 63 F.3d 381, 389 n.6
               (5th Cir. 1995). Same, too, here. Every’s request is best directed to
               the Bureau of Prisons.

United States v. Every, 2018 WL 3997282, at *1 (E.D. La. Aug. 21, 2018); see United States v.

Tevino, 2010 WL 3703663, at * 1 (S.D. Tex. Sept. 14, 2010) (“The discretion to designate an

appropriate placement remains with the BOP. The Court will not make recommendations

concerning placement other than those statements that might have been made at the time of

sentencing.”). Further, the authority to make such a recommendation was available to the sentencing

court at the time the sentence was imposed. Maes did not request such a recommendation at that

time. The court therefore declines in its discretion to make another recommendation in a matter that

is best left to the BOP to decide.




                                               -2-
The motion is therefore denied because Maes should direct his request to the BOP.

SO ORDERED.

March 3, 2020.



                                    _________________________________
                                    SIDNEY A. FITZWATER
                                    SENIOR JUDGE




                                      -3-
